United States Court of Appeals
                     For the First Circuit


No. 09-1200

    ARCADIO APONTE-ROSARIO, as Resident of Las Gladiolas Public
       Housing Project; MIRTA COLÓN-PELLICIER, as Resident of
   Las Gladiolas Public Housing Project; IRIS MARGARITA APONTE-
  MARRERO, as Resident of Las Gladiolas Public Housing Project,

                     Plaintiffs, Appellants,

   ROSSANA DE LEÓN-RIVERA, as Resident of Las Gladiolas Public
      Housing Project; LUZ ELENA RAMOS-AYALA, as Resident of
               Las Gladiolas Public Housing Project,

                           Plaintiffs,

                               v.

      ANÍBAL ACEVEDO-VILÁ, Governor of The Commonwealth of
   Puerto Rico; JORGE RIVERA, Secretary of the Department of
   Housing of the Commonwealth of Puerto Rico; CARLOS LABOY,
   Director of the Puerto Rico Public Housing Administration,

                     Defendants, Appellees,

 ALPHONSO JACKSON, Secretary of the United States Department of
     Housing and Urban Development; MICHAEL COLÓN, Director,
   Field Office; OLGA SÁEZ, Housing Director of the Office for
 the Puerto Rico/Virgin Islands of the United States Department
  of Housing and Urban Development; AMERICAN MANAGEMENT, INC.,

                           Defendants.



No. 09-1362

    ARCADIO APONTE-ROSARIO, as Resident of Las Gladiolas Public
       Housing Project; MIRTA COLÓN-PELLICIER, as Resident of
   Las Gladiolas Public Housing Project; IRIS MARGARITA APONTE-
  MARRERO, as Resident of Las Gladiolas Public Housing Project,

                     Plaintiffs, Appellants,
   ROSSANA DE LEÓN-RIVERA, as Resident of Las Gladiolas Public
      Housing Project; LUZ ELENA RAMOS-AYALA, as Resident of
               Las Gladiolas Public Housing Project,

                               Plaintiffs,

                                   v.

 ALPHONSO JACKSON, Secretary of the United States Department of
     Housing and Urban Development; MICHAEL COLÓN, Director,
   Field Office; OLGA SÁEZ, Housing Director of the Office for
 the Puerto Rico/Virgin Islands of the United States Department
                of Housing and Urban Development,

                     Defendants, Appellees,

      ANÍBAL ACEVEDO-VILÁ, Governor of The Commonwealth of
   Puerto Rico; JORGE RIVERA, Secretary of the Department of
   Housing of the Commonwealth of Puerto Rico; CARLOS LABOY,
   Director of the Puerto Rico Public Housing Administration.

                               Defendants.




                           ERRATA SHEET


     The opinion of this Court issued on July 28, 2010, is amended
as follows:

     On page 4, line      1:    replace   "Plaintiff-Apellants"   with
"Plaintiff-Appellants".

     On page 11, lines 8 & 11, and on page 20, line 16: replace
"February 25, 2005" with "February 22, 2005.